Judgment, Supreme Court, New York County (Jerome Hornblass, J., at Mapp hearing and plea; Marcy Kahn, J., at sentencing), rendered July 8, 1993, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to 5 years probation, unanimously affirmed.
The citizen informant’s tip that he had seen a white man down the block, wearing a blue sweatshirt and blue jeans, place a silver handgun near his ankle, provided the police with a common law right to inquire when they immediately sighted a person matching the description, and with reasonable suspicion to conduct a stop and frisk when, in approaching defendant without speaking or making any threatening gestures, they observed a bulge around defendant’s ankle (see, People v Salaman, 71 NY2d 869). We find no basis to disturb the hearing court’s findings of fact, which turned largely on the witnesses’ credibility (see, People v Ward, 198 AD2d 170, Iv denied 82 NY2d 932). Concur—Sullivan, J. P., Rosenberger, Ross, Asch and Williams, JJ.